Exhibit 10.2

 



CYCLACEL PHARMACEUTICALS, INC.

200 Connell Drive, Suite 1500

Berkeley Heights, NJ 07922

 

June 27, 2017

 

Mr. Paul McBarron

c/o Cyclacel Pharmaceuticals, Inc.

200 Connell Drive, Suite 1500

Berkeley Heights, NJ 07922

 

Dear Mr. McBarron:

 

Reference is made to the agreement between us (the “Agreement”) made as of
January 2, 2014. This will confirm our agreement to extend the Agreement through
the period ended December 31, 2017. Please confirm your agreement to the
foregoing by signing below in the space provided.

 

  Sincerely,       CYCLACEL PHARMACEUTICALS, INC.         By: /s/ Spiro Rombotis
  Name: Spiro Rombotis   Title: President & CEO

 

ACKNOWLEDGED AND AGREED:       /s/ Paul McBarron   Paul McBarron  

 



 

 

 

